The opinion of the Court was delivered by
Rogers, J.
— It is a principle, perhaps without exception, that a judgment shall not be reversed in a collateral proceeding for anything but collusion; 10 Watts 102. In defiance of that rule, the court admitted evidence, the only purpose of which was to examine into the merits of the original judgment before the justice. If a defendant, after being duly summoned, omits to make defence, *192he is ever afterwards precluded from showing that nothing was due in an action of trespass for an illegal seizure of his goods. The observance of the rule is necessary to protect the officer as well as the plaintiff; for otherwise, the officer who executes the writ, good on its face, would never be safe. If, however, as has been insinuated, there was a conspiracy to levy a debt where nothing was due, to which the constable or the justice was a party, an ample remedy may be had against all concerned in an action on the case. That a judgment was rendered by the justice, which is a sufficient justification to the officer and plaintiff, is shown by competent testimony, viz. by a sworn copy of the entries in the justice’s docket, which, according to the case of Welsh v. Crawford (14 Serg. & Rawle 440), has the same effect as the original, if produced. The plaintiff might have compelled the production of the justice’s docket; but unless this is done, the transcript has the same force as the original, and imports absolute verity; and we must intend that the summons was regularly served. We see nothing in the evidence which supports the assertion that the justice swore he would not say the transcript was a true copy. It was given in evidence without objection, on the oath of the justice, that it was a true copy. We are therefore of opinion that there was error in admitting the testimony in the second and third bills, and in charging the jury that there was not sufficient evidence of the judgment before the justice.
Judgment reversed.